Case 3:16-cv-00777-TAD-JPM Document 767 Filed 07/23/21 Page 1 of 2 PageID #: 26544




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                     MONROE DIVISION

    LUV N’ CARE, LTD.                                    CIVIL ACTION NO. 3:16-cv-00777

    VERSUS                                               JUDGE TERRY A. DOUGHTY

    LAURAIN, ET AL.                                      MAG. JUDGE JOSEPH H.L. PEREZ-
                                                         MONTES

                                      MEMORANDUM RULING

          Pursuant to a July 15, 2021 Minute Entry [Doc. No. 758], the parties were to respond by

   July 22, 2021, as to whether it would be judicially efficient to conduct an inequitable conduct

   (“IC”) bench trial prior to the jury trial. Both EZPZ and LNC filed responses.

          In EZPZ’s response, [Doc. No. 764], EZPZ argues that it would not be judicially efficient

   to hold an IC bench trial prior to the jury trial because the 903 Patent has already been held to be

   invalid due to obviousness, because basically the same evidence will have to be presented on the

   LUTPA claim in the jury trial, and because it would require rescheduling travel arrangements

   and schedules for counsel and for witnesses.

          In LNC’s response [Doc. No. 765], LNC argues that it would be judicially efficient to

   hold an IC bench trial prior to the jury trial, coupled with a bench trial on “unclean hands.” LNC

   asserts that, due to EZPZ allegedly seeking reexamination by the USPTO of the 903 Patent,

   inequitable conduct has again become an issue.

          After reviewing the responses of EZPZ and LNC, the Court has decided to hold an IC

   bench trial prior to the jury trial in this matter. The Court believes that determining this issue

   prior to the jury trial will shorten the length of the jury trial. However, the IC bench trial will be

   held beginning August 23, 2021. Setting the IC bench trial for the week of August 23, 2021, the
Case 3:16-cv-00777-TAD-JPM Document 767 Filed 07/23/21 Page 2 of 2 PageID #: 26545




   same week the jury trial is presently scheduled to begin, will avoid the parties having to

   substantially change travel and scheduling arrangements.

          Accordingly, the IC bench trial will begin on Monday, August 23, 2021, at 9:00 a.m. The

   bench trial will be to determine whether the 903 Patent is invalid due to inequitable conduct.

   The issue of “unclean hands” will not be an issue in this proceeding.

          The jury trial on the remaining issues will begin on Monday, August 30, 2021, at 9:00

   a.m. The Clerk’s office shall give the jury venire notice of the August 30, 2021 jury trial setting.

          At the upcoming Pretrial Conference scheduled for July 27, 2021, at 1:30 p.m., a

   scheduling order will be discussed with regard to both the IC bench trial and the jury trial. The

   parties should be prepared to discuss the witnesses, evidence, and time that will be required for

   both proceedings.

          Monroe, Louisiana, this 23rd day of July, 2021.




                                                             TERRY A. DOUGHTY
                                                        UNITED STATES DISTRICT JUDGE




                                                    2
